DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to the application filed on April 8, 2019.  Claims 1-20 are pending at the time of examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/377,703, filed on November 7, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 5, 2018 was considered by the examiner. See attached PTO-form 1449.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim recites “an apparatus”, however, there is no hardware component recited in claim in order to enable the function to be realized. Thus, at best, the claim is a software per se.  Thus, software per se claim is not one of the four statutory categories. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada et al. (US 2007/0011361 A1) in view of Prahlad et al. (US Patent No. 7,651,593).
As per claim 1, Okada discloses a method comprising: 
connecting a replication management module (as management computer 140) to an upstream (as “host computer 130” and a downstream data storage system (para. 0073, as management computer 140 is connected to each of the storage subsystems; para. 0099 as upstream and downstream storage subsystems);  
5assigning a first delay to a data function originating from the upstream with the replication management module based on a data manipulation corresponding to data function (para. 0129, the management computer 140 observes the usage of the cache memory has exceeded a given threshold thus that data I/O (as “a data function”) from the host computer 130 is delayed); 
conducting an information gathering process with a processor of the replication management module to collect information about first target storage array (para. 0092-0094, as disk array 330; 0167-0168, as the configuration information collecting program 
 altering the first delay of the data function to a second delay in response to the collected information about the target storage array (para. 0131, as the management computer 140 delays I/O between casing one and casing two and between  casing two and casing three, to thereby prevent the cache memory 303 of casing three from overflowing; para. 0156).  
Okada does not explicitly teach, but Prahdad teaches an upstream user (col. 4, lines 40-43, as receiving user input; col. 18, lines 39-40, as user-defined parameters). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Okada to implement the step of an upstream user because it would enable the client system to have a control of data modification operations based on the needs of the user, as suggested by Prahlad (col. 26, lines 60-67, col. 27, lines 1-2).
As per claim 2, Okada further teaches wherein the information collected by the replication 15management module comprises a definition of the first target storage array of the downstream data storage system and a second target storage array of the downstream data storage system (paa. 0132, as delaying I/O from casing One to casing Two alone is not enough, but it is necessary to implement I/O delay not only between casing one and casing two but also between casing two and casing three).  
As per claim 3, Okada further teaches wherein the second delay is selected by the replication 20management module is based on the collected information and a function 
As per claim 4, wherein the replication management module resides in the upstream user (Fig, 1).  
As per claim 5, Okada further teaches wherein the data manipulation of the data function is a write to the target storage array (para. 0112-0114).  
As per claim 6, Prahlad further teaches wherein the data manipulation of the data function is an 30update to the target storage array (col. 15, lines 28-32).  
As per claim 7, Prahlad further teaches wherein the data manipulation of the data function is a delete to the target storage array (col. 15, lines 28-32).  
As per claim 8, Okada further teaches wherein the data manipulation of the data function is a 5read to the target storage array (para. 0093).  
As per claim 9, Okada further teaches wherein the first delay and second delay are different and the second delay corresponds with the data function being replicated to multiple different target data storage arrays (para. 0376-0377).  
As per claim 10, Okada discloses a method comprising: 
connecting a replication management module to a first upstream user and a downstream data storage system (para. 0073, as management computer 140 is connected to each of the storage subsystems; para. 0099 upstream and downstream storage subsystems);  
assigning a first delay to each of a first function and a second function originating 5from the first upstream user with the replication management module based on a data manipulation corresponding to respective functions (para. 0129, the management 
conducting an information gathering process with a processor of the replication management module to collect information about at least a first target storage array (para. 0092-0094, as disk array 330) of the downstream data storage system and a second target 10storage array of the downstream data storage system (para. 0131, as the management computer 140 observes the usage of the cache memory 303 in each casing in order to find the cache memory 303 that has room to store more data); and 
altering the first delay of the first function to a second delay in response to the collected information about the first target storage array (para. 0131, as the management computer 140 delays I/O between casing one and casing two and between  casing two and casing three, to thereby prevent the cache memory 303 of casing three from overflowing; para. 0156).  
As per claim 11, Okada further teaches wherein the first delay and second delay are different 15and the second delay corresponds with a data associated with the data function being replicated to the first and second target data storage arrays (para. 0120).  
As per claim 12, Okada further teaches wherein the second function remains with the first delay in response to a collected information about the second target data storage array (para. 0120. 0156).  
As per claim 13, Okada further teaches wherein the second function is different than the first function (para. 0114, 0118).  

As per claim 15, Okada further teaches wherein the replication management module maintains at least one monitoring database that tracks the assignment of the respective delays to the 30respective functions (Figs. 87 and 28, as monitoring setting
As per claim 16, Okada further teaches wherein the at least one monitoring database maintains a queue of pending functions awaiting execution upon expiration of the respective assigned delay (para. 0160-0161, as system administrator inputs the settings monitoring information to be executed by the monitoring information setting program 211; para. 0150-0153).  
As per claim 17, Okada further teaches 5wherein the at least one monitoring database stores a before image and an after image of a data modified by the first function or second function (Fig. 8, para. 0173-0174).  
As per claim 18, Okada further teaches wherein the replication management module is connected to a second upstream user providing a third function initially assigned the first 10delay before being assigned a third delay in response to the collected information about the first target data storage array, the second delay and third delay being different (para. 0058, 0101). 
As per claim 19, the independent claim recites several elements that are similar to the elements recited in claim 1, except in the context of an apparatus, respectively. Therefore, it is rejected at least for the same reasons as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        October 20, 2021